Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 1 of 11 Page ID
                                 #:2831


   1 MARLIN & SALTZMAN, LLP
     Stanley D. Saltzman (SBN 90058)
   2 ssaltzman@marlinsaltzman.com
     Tatiana G. Avakian (SBN 298970)
   3 tavakian@marlinsaltzman.com
     29800 Agoura Road, Suite 210
   4 Agoura Hills, California 91301
     Telephone: (818) 991-8080
   5 Facsimile: (818) 991-8081
   6 TOJARIEH LAW FIRM, PC
     Joseph Tojarieh, Esq. (SBN 265492)
   7 jft@tojariehlaw.com
   8 10250 Constellation Boulevard, Suite 100
     Los Angeles, California 90067
   9 Telephone: (310) 553-5533
     Facsimile: (310) 553-5536
  10
     Attorneys for Plaintiff Bryant Patton, individually and on behalf of
  11 all others similarly situated
  12                       UNITED STATES DISTRICT COURT
  13                     CENTRAL DISTRICT OF CALIFORNIA
  14 BRYANT PATTON, individually, and on
                                               Case No. 2:19-cv-08580-JFW-MAA
  15 behalf of all others similarly  situated,
                                               CLASS ACTION
  16                      Plaintiff,
  17                                           [Assigned for all purposes to the Hon.
     v.                                        John F. Walter, Courtroom 7A]
  18
  19 MIDWEST CONSTRUCTION                      PLAINTIFF’S EVIDENTIARY
     SERVICES, INC. dba TRILLIUM               OBJECTIONS TO EVIDENCE
  20 CONSTRUCTION/DRIVERS, a                   OFFERED IN SUPPORT OF
     California corporation; and DOES 1        DEFENDANT’S MOTION FOR
  21
     through 100, inclusive,                   PARTIAL SUMMARY JUDGMENT
  22
                          Defendant.           Hearing Date:           June 14, 2021
  23                                           Time:                   1:30 p.m.
  24                                           Courtroom:              7A
  25                                             Date Action Filed:     August 14, 2019
  26                                             Trial Date:            May 24, 2022

  27
  28

                        PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 2 of 11 Page ID
                                 #:2832


   1        Plaintiff Bryant Patton (“Plaintiff”) objects to the following evidence
   2 presented by Defendant Midwest Construction Services, Inc. dba Trillium
   3 Construction/Drivers (“Defendant”) in its Motion for Partial Summary Judgment.
   4 Portion      of     White Plaintiff’s Evidentiary Court’s Ruling:
     Declaration Subject to Objections
   5 Objection
                                Objection on the basis
   6 1. ¶ 10, 4:7-8                                           Sustained: ___________
                                that Mr. White lacks
   7 “A significant percentage personal knowledge as to Overruled: ___________
     of our clients in Southern the original source of the
   8 California transport goods goods transported by
   9 that originate in foreign Defendant’s clients. See
     countries.”                Fed. R. Evid. 602
  10                            (witness may not testify to
  11                            matter unless supported
                                by evidence sufficient to
  12                            establish           personal
  13                            knowledge).               A
                                declaration                is
  14                            inadmissible at summary
  15                            judgment unless it is
                                based        upon        the
  16                            declarant’s own personal
                                knowledge. Fed. R. Civ.
  17
                                P. 56(c)(4) (“supporting
  18                            … affidavits must be
                                made       on       personal
  19                            knowledge, set out facts
  20                            that would be admissible
                                in evidence, and show
  21                            that    the     affiant    is
  22                            competent to testify on
                                the matters stated”); Bank
  23                            Melli Iran v. Pahlavi, 58
  24                            F.3d 1406, 1412 (9th Cir.
                                1995) (to have any
  25                            weight, a declaration must
  26                            be based on personal
                                knowledge). Here, Mr.
  27                            White does not provide
                                any     basis     for    his
  28
                                               2                                       .
                       PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 3 of 11 Page ID
                                 #:2833


   1                                   conclusory assertions of
   2                                   from where the goods
                                       transported              by
   3                                   Defendant’s clients are
   4                                   originally sourced.
       2. ¶ 11, 4:15-19                Objection on the basis
                                                                    Sustained: ___________
   5                                   that Mr. White lacks
       “Although               these   personal knowledge as to Overruled: ___________
   6
       companies varied in their       the original source of the
   7   respective        operations,   goods transported by
       each engaged in the             other companies, as well
   8   interstate transportation of    as what the operations of
   9   goods         by       either   each company was. See
       transporting out-of-state       Fed. R. Evid. 602
  10   (and          internationally   (witness may not testify to
  11   sourced) goods to their         matter unless supported
       final      destination     in   by evidence sufficient to
  12   California        or       by   establish          personal
  13   facilitating the intrastate     knowledge).               A
       transport of California-        declaration               is
  14   born goods destined for         inadmissible at summary
  15   eventual interstate travel.”    judgment unless it is
                                       based        upon       the
  16                                   declarant’s own personal
                                       knowledge. Fed. R. Civ.
  17
                                       P. 56(c)(4) (“supporting
  18                                   … affidavits must be
                                       made       on      personal
  19                                   knowledge, set out facts
  20                                   that would be admissible
                                       in evidence, and show
  21                                   that    the    affiant    is
  22                                   competent to testify on
                                       the matters stated”); Bank
  23                                   Melli Iran, 58 F.3d at
  24                                   1412 (to have any weight,
                                       a declaration must be
  25                                   based      on      personal
  26                                   knowledge). Here, Mr.
                                       White does not provide
  27                                   any     basis    for    his
                                       conclusory assertions of
  28
                                            3                                                .
                          PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 4 of 11 Page ID
                                 #:2834


   1                               from where the goods
   2                               transported   by    other
                                   companies are originally
   3                               sourced, or the basis for
   4                               his conclusions that the
                                   operations    of    other
   5                               companies varied.
   6
                                   Objection is further made
   7                               on the basis that the
                                   statement        is       an
   8                               inadmissible             and
   9                               improper               legal
                                   conclusion. See Fed. R.
  10                               Evid. 701.
  11 3. ¶ 12, 4:26-5:4             Objection on the basis
                                                                 Sustained: ___________
                                   that Mr. White lacks
  12 “Total        Intermodal’s    personal knowledge as to Overruled: ___________
  13 largest contract was with     what Total Intermodal’s
     Costco          Wholesale     largest contract was, and
  14 Corporation, a wholesale      lacks personal knowledge
  15 membership warehouse          as to the original source
     with locations throughout     of the goods transported
  16 the United States. Many       by Total Intermodal’s
     of                Costco’s    client (i.e., Defendant’s
  17
     internationally    sourced    client’s client). See Fed.
  18 goods are delivered to the    R. Evid. 602 (witness may
     United States through the     not testify to matter unless
  19 Port of Long Beach in         supported by evidence
  20 Long Beach, California.       sufficient to establish
     Approximately 80% of          personal knowledge). A
  21 these       internationally   declaration                is
  22 sourced goods come from       inadmissible at summary
     China, with the remaining     judgment unless it is
  23 20% coming from South         based         upon       the
  24 American countries.”          declarant’s own personal
                                   knowledge. Fed. R. Civ.
  25                               P. 56(c)(4) (“supporting
  26                               … affidavits must be
                                   made        on      personal
  27                               knowledge, set out facts
                                   that would be admissible
  28
                                           4                                              .
                         PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 5 of 11 Page ID
                                 #:2835


   1                                in evidence, and show
   2                                that     the   affiant    is
                                    competent to testify on
   3                                the matters stated”); Bank
   4                                Melli Iran, 58 F.3d at
                                    1412 (to have any weight,
   5                                a declaration must be
                                    based       on     personal
   6
                                    knowledge). Here, Mr.
   7                                White does not provide
                                    any      basis   for     his
   8                                conclusory assertions of
   9                                from where the goods
                                    transported              by
  10                                Defendant’s client (Total
  11                                Intermodal)             and
                                    Defendant’s client’s client
  12                                (Costco) are originally
  13                                sourced.
       4. ¶ 13, 5:8-11              Objection on the basis
  14                                                             Sustained: ___________
                                    that Mr. White lacks
  15 “When transporting goods       personal knowledge as to Overruled: ___________
     under        the       Total   the original source of the
  16 Intermodal-Costco              goods transported by
     assignment, Patton would       Total Intermodal’s client
  17
     retrieve     internationally   (i.e., Defendant’s client’s
  18 sourced goods at the Port      client). See Fed. R. Evid.
     of Long Beach and              602 (witness may not
  19 transport them to Costco’s     testify to matter unless
  20 distribution         centers   supported by evidence
     throughout         Southern    sufficient to establish
  21 California.”                   personal knowledge). A
  22                                declaration               is
                                    inadmissible at summary
  23                                judgment unless it is
  24                                based        upon       the
                                    declarant’s own personal
  25                                knowledge. Fed. R. Civ.
  26                                P. 56(c)(4) (“supporting
                                    … affidavits must be
  27                                made        on     personal
                                    knowledge, set out facts
  28
                                           5                                              .
                         PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 6 of 11 Page ID
                                 #:2836


   1                                that would be admissible
   2                                in evidence, and show
                                    that    the    affiant    is
   3                                competent to testify on
   4                                the matters stated”); Bank
                                    Melli Iran, 58 F.3d at
   5                                1412 (to have any weight,
                                    a declaration must be
   6
                                    based      on      personal
   7                                knowledge). Here, Mr.
                                    White does not provide
   8                                any     basis    for    his
   9                                conclusory assertions of
                                    from where the goods
  10                                transported              by
  11                                Defendant’s clients are
                                    originally sourced.
  12 5. ¶ 15, 5:18-22               Objection on the basis
                                                                 Sustained: ___________
  13                                that Mr. White lacks
     “Many of Patton’s other        personal knowledge as to Overruled: ___________
  14 driving assignments with       the original source of the
  15 Midwest       were       for   goods transported by
     companies      transporting    Defendant’s clients. See
  16 goods               sourced    Fed. R. Evid. 602
     internationally.        For    (witness may not testify to
  17
     example,             Patton    matter unless supported
  18 frequently     drove     for   by evidence sufficient to
     Ryder             Transport    establish          personal
  19 Company,                   a   knowledge).               A
  20 transportation          and    declaration               is
     logistics company, and his     inadmissible at summary
  21 assignments            often   judgment unless it is
  22 consisted of transporting      based        upon       the
     produce grown in South         declarant’s own personal
  23 American countries and         knowledge. Fed. R. Civ.
  24 delivering that produce to     P. 56(c)(4) (“supporting
     grocers for distribution.”     … affidavits must be
  25                                made       on      personal
  26                                knowledge, set out facts
                                    that would be admissible
  27                                in evidence, and show
                                    that    the    affiant    is
  28
                                          6                                               .
                        PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 7 of 11 Page ID
                                 #:2837


   1                               competent to testify on
   2                               the matters stated”); Bank
                                   Melli Iran, 58 F.3d at
   3                               1412 (to have any weight,
   4                               a declaration must be
                                   based      on      personal
   5                               knowledge). Here, Mr.
                                   White does not provide
   6
                                   any     basis    for    his
   7                               conclusory assertions of
                                   from where the goods
   8                               transported              by
   9                               Defendant’s clients are
                                   originally sourced.
  10 6. ¶ 15, 5:27-6:5             Objection on the basis
                                                                Sustained: ___________
  11                               that Mr. White lacks
     “The majority, if not the     personal knowledge as to Overruled: ___________
  12 entirety,    of    Patton’s   the original source of the
  13 driving activities while      goods transported by
     employed by Midwest           Defendant’s clients. See
  14 consisted of transporting     Fed. R. Evid. 602
  15 goods              sourced    (witness may not testify to
     internationally          or   matter unless supported
  16 domestically (but sourced     by evidence sufficient to
     outside of California) and    establish          personal
  17
     delivering those goods to     knowledge).               A
  18 destinations         within   declaration               is
     California for immediate      inadmissible at summary
  19 consumption or further        judgment unless it is
  20 transportation to other       based        upon       the
     destinations.          The    declarant’s own personal
  21 automotive parts that he      knowledge. Fed. R. Civ.
  22 transported for the Exel      P. 56(c)(4) (“supporting
     Logistics     route,    for   … affidavits must be
  23 example, were primarily       made       on      personal
  24 sourced from Mexico.”         knowledge, set out facts
                                   that would be admissible
  25                               in evidence, and show
  26                               that    the    affiant    is
                                   competent to testify on
  27                               the matters stated”); Bank
                                   Melli Iran, 58 F.3d at
  28
                                         7                                               .
                       PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 8 of 11 Page ID
                                 #:2838


   1                               1412 (to have any weight,
   2                               a declaration must be
                                   based       on      personal
   3                               knowledge). Here, Mr.
   4                               White does not provide
                                   any     basis     for    his
   5                               conclusory assertions of
                                   from where the goods
   6
                                   transported               by
   7                               Defendant’s clients are
                                   originally sourced.
   8 7. ¶ 16, 6:6-8; 6:10-12       Objection on the basis
                                                                 Sustained: ___________
   9                               that Mr. White lacks
     “Patton also has extensive    personal knowledge as to Overruled: ___________
  10 experience driving for        the original source of the
  11 companies involved in the     goods transported by
     transportation of goods       other companies. See Fed.
  12 sourced internationally or    R. Evid. 602 (witness may
  13 domestically           (but   not testify to matter unless
     originating outside of        supported by evidence
  14 California).     …      Sol   sufficient to establish
  15 Logistics, for example,       personal knowledge). A
     transports a significant      declaration                is
  16 amount of goods from the      inadmissible at summary
     Republic of Chile.”           judgment unless it is
  17
                                   based         upon       the
  18                               declarant’s own personal
                                   knowledge. Fed. R. Civ.
  19                               P. 56(c)(4) (“supporting
  20                               … affidavits must be
                                   made        on      personal
  21                               knowledge, set out facts
  22                               that would be admissible
                                   in evidence, and show
  23                               that    the     affiant    is
  24                               competent to testify on
                                   the matters stated”); Bank
  25                               Melli Iran, 58 F.3d at
  26                               1412 (to have any weight,
                                   a declaration must be
  27                               based       on      personal
                                   knowledge). Here, Mr.
  28
                                         8                                                .
                       PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 9 of 11 Page ID
                                 #:2839


   1                                White does not provide
   2                                any     basis    for     his
                                    conclusory assertions of
   3                                from where the goods
   4                                transported     by     other
                                    companies are originally
   5                                sourced.
       8. ¶ 17, 6:13-16             Objection on the basis
   6                                                              Sustained: ___________
                                    that Mr. White lacks
   7 “Based on the nature and       personal knowledge as to Overruled: ___________
     totality    of      Patton’s   the original source of the
   8 activities while employed      goods transported by
   9 by Midwest, particularly       other companies, and
     his              significant   lacks foundation as what
  10 participation     in     the   types of drivers are
  11 transport     of      goods    subject to the Department
     involved in the interstate     of Transportation’s Hours
  12 commerce process, Patton       of Service regulations
  13 was subject to the             state. See Fed. R. Evid.
     Department                of   602 (witness may not
  14 Transportation’s Hours of      testify to matter unless
  15 Service regulations during     supported by evidence
     his employment.”               sufficient to establish
  16                                personal knowledge). A
                                    declaration                is
  17
                                    inadmissible at summary
  18                                judgment unless it is
                                    based       upon         the
  19                                declarant’s own personal
  20                                knowledge. Fed. R. Civ.
                                    P. 56(c)(4) (“supporting
  21                                … affidavits must be
  22                                made       on      personal
                                    knowledge, set out facts
  23                                that would be admissible
  24                                in evidence, and show
                                    that    the    affiant     is
  25                                competent to testify on
  26                                the matters stated”); Bank
                                    Melli Iran, 58 F.3d at
  27                                1412 (to have any weight,
                                    a declaration must be
  28
                                            9                                              .
                          PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 10 of 11 Page ID
                                 #:2840


   1                            based       on    personal
   2                            knowledge). Here, Mr.
                                White does not provide
   3                            any     basis   for    his
   4                            conclusory assertions of
                                from where the goods
   5                            transported    by    other
                                companies are originally
   6
                                sourced, or the basis for
   7                            his conclusions that the
                                Department              of
   8                            Transportation’s Hours of
   9                            Service regulations apply
                                to Plaintiff.
  10
  11                            Objection is further made
                                on the basis that the
  12                            statement       is      an
  13                            inadmissible           and
                                improper             legal
  14                            conclusion. See Fed. R.
  15                            Evid. 701.

  16
       Dated: May 24, 2021               MARLIN & SALTZMAN, LLP
  17                                     TOJARIEH LAW FIRM, PC
  18                                     By: /s/ Tatiana G. Avakian
  19                                         Stanley D. Saltzman, Esq.
                                             Tatiana G. Avakian, Esq.
  20                                         Attorneys for Plaintiff
  21
  22
  23
  24
  25
  26
  27
  28
                                        10                                      .
                      PLAINTIFF’S EVIDENTIARY OBJECTIONS
Case 2:19-cv-08580-JFW-MAA Document 61-1 Filed 05/24/21 Page 11 of 11 Page ID
                                 #:2841


   1                            CERTIFICATE OF SERVICE
   2
             I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
   3
       document to be served on all counsel of record in this action via the Court’s
   4
       CM/ECF system on May 24, 2021.
   5
   6
   7
                                             By:   /s/ Tatiana G. Avakian
   8                                              Tatiana G. Avakian, Esq.
                                             Attorney for Plaintiff and the putative Class
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                             .
                                     CERTIFICATE OF SERVICE
